IN THE SUPR_EME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF A MEMBER §§§ No. 265, 2017
OF THE BAR OF THE SUPR.EME §
COURT OF THE STATE OF § Board Case No. ll?.896-R

DELAWARE: §
§
STEPI-[EN L. NOWAK, §
§
Petitioner.

Subrnitted: July 6, 2017
Decided: July 13, 2017

Before VALIHURA, VAUGHN, and SEITZ, Justices.
0 R D E R

This 13"' day of July 2017, it appears to the Court that:

(l) On September 22, 2010, this Court suspended the petitioner,

Stephen L. Nowak, from the practice of law for one year, retroactive to October

20, 2009 when the Court transferred him to disability inactive status.l Although

eligible to petition for reinstatement beginning October 20, 2010, Nowak pursued

a different career. In September 2014, we granted Nowak‘s petition to be

transferred to retirement status.2

(2) In February 201 7, Nowak filed a petition for reinstatement allowing

him to return to active status for the purpose providing pro bono legal services on

a limited basis. 'I`he Board on Professional Responsibility held a hearing on

 

' In re Nowak, 2010 WL 3699843 (Del. Sept. 22, 2010) (suspension order); 2009 WL

3447288 {Del. Oct. 20, 2009) (disability inactive order).

Nowak’s petition and filed its Report and Recommendations with this Court on
June 30, 2017. The Board recommends that Nowak be reinstated with certain
conditions Neither Nowak nor the thce of Disciplinary Counsel have filed any
objections to the Board‘s Report.

(3) The Court has reviewed the Report and Recommendations careii.\lly.
The Court has determined that the Board’s Report and Recommendations should
be adopted in its entirety.

NOW, THER.EFOR.E, IT IS ORDERED the Board’s Report and
Recommendations are hereby ACCEPTED. Stephen L. Nowak, Esquire shall be
reinstated, effective immediate ly, as a member of the Bar of this Court subject to
a two-year period of probation with all of the conditions set forth in the attached
Repon.

BY THE COURT:

'i'."

.lustice

 

2 In re Nowak, 2014 WL 4674185 (Del. Sept. I9, 2014).

2

EFiled: Jun 30 2017 04:08P \
Fi|ing lD 60799601
Case Number 265,2017

BOARD ON PROFESSIONAL RESPONSIBILITY

OF THE SUPREME COURT OF THE STATE OF DELAWARE

In the Matter of a )
Member of the Bar of the ) CONFIDENTIAL

Supreme Court of Delaware: )
) Board Case No. 112896-R

STEPHEN L. NOWAK, )

)

Petitioner. )

)

REPORT OF BOARD ON

PETlTION FOR REINSTATEMENT

A panel of the Board on Professional Responsibility (the “Board”) was convened on April
27, 2017 to hear the petition of Stephen L. Nowak (“Petitioner") for his reinstatement to the
practice of law. The members of the panel for the Board were Louise Roselle, Deirdre McCartney,
Esquire, and D. Benjarnin Snyder, Esquire as Chair (the “Panel”). Patricia Bartley Schwartz,
Esquire represented the Offlce of Disciplinary Counsel (“ODC”). Petitioner appeared pro se.
I. Background

Petitioner was admitted to practice before the Supreme Court of the State of Delaware on
December 9, 1987.' On October 20, 2009, he was transfened to Disability Inactive Status pursuant
to Disciplinary Procedural Ru|e 19(c).2 On May 10, 2010, the Oft`ice of Disciplinary Counsel filed
a Petition for Discipline.3 On June 23, 2010, the Board on Proi'essional Responsibility held a
hearing on the petition, and on August 3, 2010, the board issued a report of its findings to the

Delaware Supreme Ct)urt.4 The Board found (and Petitioner admitted) violations of five rules of

 

' Stip. of Fact at 1Bl. Citations to Stip. of Fact at _ are to the Stipu|ation of Facts submitted by the parties on
April 24, 2017.

3 Stip. of Fact at ‘[BZ.

3 Stip. of Fact at *JB?¢.

4 Stip. of F act at 1B4.

  

the De|aware Lawyer’s Rules of Professional Conduct.s The violations were based upon
Petitioner’s failure to maintain books and records, safeguard client funds, supervise non-lawyer
assistants, and misrepresentations in his Supreme Court Certiticates of Compliance.° On
September 22, 2010, the Delaware Supreme Court approved the report of the board and suspended
Petitioner from the practice of law for one year, retroactive to when he was transferred to Disability
Inactive Status.7 Petitioner was eligible to petition for reinstatement on October 20, 2010.8

At’ter practicing for 22 years, Petitioner decided not to seek reinstatement, and instead
pursued a career in information technology9 ln August of 2014, Petitioner filed a petition to be
transferred from Disability Inactive and Suspended Status to Retirement Status.m On Septernber
19, 2014, the Supreme Court granted that petition, and required that “[s]hould Petitioner request a
transfer from Retirement Status, he must petition for reinstatement and prove by clear and
convincing evidence the factors for reinstatement outlined in Disciplinary Procedural Rule
22(§)(1)-(3)~lI

On February 17, 2017, Petitioner filed a Petition for Reinstaternent, seeking to reinstate his
license to practice law. While Petitioner does not plan to return to the full time practice of law or
leave his current employment, he would like his license reinstated to enable him to provide pro
bono legal services on a limited basis.12 This is the Board‘s decision following its hearing on that

petition.

 

3 in re Nowml:, 5 A.3d 631 (Del. 2010) (tab|e).

" lai ar *5.

’ Stip. of Fact at 1B5-6.

" srip. or Fact ar 1131

"Tr.acp 11,6-19.

'° Stip. of Fact at 'I'BB.

" Stip. of Fact at 1B8. See fn re Nowak, De|. Supr., No. 519, 2015, Ridgely, J. (September 19, 2014).
'2 Tr. at pp |7-18.

Il. Agglicable chat Standard
Under Rule 22(g) of the Rules of Disciplinary Procedure, Petitioner has the burden of

demonstrating by clear and convincing evidence: '3

(i) the petitioner's professional rehabilitation, including substantial rehabilitation
from any drug or alcohol problem from which the petitioner had suffered;

{2) the petitioner's compliance with all applicable disciplinary orders and other
rules, including conditions of restitution;

(3) the petitioner's fitness to practice;

(4) the petitioner's overall competence and current awareness of recent
developments in the law;

(5) that the petitioner has not engaged in any other professional misconduct in
any jurisdiction since suspension or disbarment;

(6) that the petitioner sincerely recognizes the wrongfulness and seriousness of
any misconduct upon which the suspension or disbarment was predicated;

(7) that the petitioner has the requisite honesty and professional integrity to
resume the practice of law; and

(8) that the petitioner's resumption of the practice of law will not be detrimental to
the administration of justice

lIl. FactualFinding.'_i

The uncontroverted evidence presented to the Panel shows Petitioner’s professional
rehabilitation Petitioner has consistently treated with his psychiatrist, Dr. Carol Tavani.14
Petitioner has been treating with Dr. Tavani since 1990 when she first diagnosed him with
depression.'5 While Petitioner initially resisted accepting his diagnoses and engaging in treatment,

his mounting personal and professional struggles convinced him to engage in treatment and take

 

'3 “[T]o establish something by clear and convincing evidence means to prove something is highly probab|e, reason-
ably certain and 1"ree from serious doubt." Clarlc v. Clark, 2010 WL 2163902 (De|).

" Stip. of Fact 1[C2.

" Tr. at p 13, 18-23.

the medications Dr. Tavani was prescribing16 In a July 2016 letter, Dr. Tavani reported that
Petitioner has been compliant with treatment since 2009." Dr. Tavani also advised that
Petitioner’s depression and mood disorders have been in remission for some time and she “fully
supports" Petitioner’s reinstatement.'8 She describes Petitioner as “a kind, ethical person, who has
worked hard [on his re¢::overy].”'9 Petitioner also received psychotherapeutic treatment with
Sandra Rabidou, a Licensed Clinical Social Worker, and was discharged from her treatment with
her advice and consent.20 For these reasons, the Panel also finds that Petitioner has met his burden
of proving his fitness to practice law.

Petitioner has complied with all disciplinary and other orders.21 Petitioner has no
outstanding claims for restitution.22 Petitioner cooperated with and provided assistance to the
receiver of his law practice.23 There is no evidence of any prior or subsequent allegations or
findings of any violations of any orders or other misconduct in anyjurisdiction.

Petitioner has demonstrated overall competence and awareness of recent developments in
the law. Petitioner has audited four continuing legal education courses consisting of 7 hours in
2016.24 Petitioner was also previously employed as a contract paralegal with the Law Offices of
Michael R. Ippoliti,25 and has maintained employment with Stewart Lender Services, a division of

Stewart Title Guaranty Company, since December of 2012.26 William J. Sullivan, Executive Vice

 

“’ Tr. at pp |3-15.

'7 Tr. at p 16, 6-13.

's Stip. of Fact Ex. D.
'9 Stip. of Fact Ex. D.
2° Stip. of Fact 11C3; Tr. at p 32.
2' Stip. of Fact 1[C1.
22 Tr. at pp 14-15.

23 Tr. atp15,1-12.

1‘ Stip. of Fact C6.

15 Tr. at p 36, 1~6.

26 Stip. of Fact CS.

President of Stewart Title, testified that he interacts with Petitioner on a near daily basis, and that
he is a trusted and hardworking employee.27

Petitioner expressed remorse and testified that he realizes the wrongtiilness and seriousness

of his misconduct28 l-Ie has also complied with all the requirements to complete his petition. I-le
was open and honest in his testimony. The Petitioner’s resumption of the practice of law will not
be detrimental to the administration of`justice.

IV. Recommendation

Based upon the foregoing, the Panel recommends reinstatement with conditions The Panel

recommends the following conditions:

(1) Within eight months inunediately following reinstatement, and in addition to any CLE
credits Petitioner will be required to complete as an active member of the Delaware
Bar, Petitioner will attend 48 CLE credits, including 30 Enhanced Ethics credits (which
can be either live or video replay);

(2) For two years immediately following reinstatement, Petitioner must continue treatment
with Dr. Tavani (or another licensed psychiatrist, after notice to ODC), and comply
with all recommendations, including, but not limited to, attending all scheduled
appointments and taking all medications;

(3) For two years immediately following reinstatement, Petitioner must agree to and
participate in monitoring by DE-LAP;

(4) For two years immediately following reinstatement, Petitioner must cooperate with

ODC in monitoring compliance with the terms of probation; and

 

11 Tr. at pp 20-28.
23 Tr. at pp 39-40.

(5) For two years immediately following Petitioner’s return to continuous active practice
of law, written notice of which must be provided to the Offtce of Disciplinary Counsel,
Petitioner must not engage in the practice of law as a solo practitioner or serve as the
managing partner of any firm.
We believe the sanctions and conditions on reinstatement satisfy the stated objectives of
the lawyer discipline system “to protect the public, to protect the administration of justice, to

preserve confidence in the legal profession, and to deter other lawyers from similar misconduct”.29

Conclusion and Signature Pages Follow

 

29 In re Bm'ley, 821 A.2d 851, 866 (Del. 2003).

CONCLUSION

I-`or the reasons stated herein, we recommend reinstatement with conditions

Respectfully submitted,

Dated:

       

D. Benj
Pa el Chatr

 
 

 

Deirdre McCartney, Esquire
Member

 

Louise Rosselle
Member

 

CONCLUSION
For the reasons stated herein, we recommend reinstatement with conditions

Rcspectfii|ly submitted,
Dated:

 

D. Benjarnin Snyder, Esquire
Panel Chair

QD/)ii rlm…iltlu

eirdre McCartney, Esquire
Member

 

Louise Rosselle
Member

CONCLUSION
For the reasons stated herein, we recommend reinstatement with conditions

Respectiiilly submitted,
Dated:

 

D. Benjarnin Snyder, Esquire
Panel Chair

 

Deirdre McCartney, Esquire
Member

Louisc Rossclle
Member